                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:19-cv-55

 FEDERAL TRADE COMMISSION,

                   Plaintiff,

 v.
                                                          ORDER
 GLOBAL ASSET FINANCIAL SERVICE
 GROUP, LLC, et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Dennis C. Vacco, filed February 11, 2019 (Doc. No. 10).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Vacco admitted to appear before this court

pro hac vice on behalf of Defendants, David Carr, Midwestern Alliance LLC, 10D Holdings,

Inc., Trans America Consumer Solutions, LLC, TACS I, LLC, TACS II, LLC, and TACS III,

LLC.

       IT IS SO ORDERED.


                                          Signed: February 12, 2019
